23 So. 3d 898 (2009)
STATE of Louisiana
v.
Emile MATTHEWS.
No. 2009-KP-493.
Supreme Court of Louisiana.
December 18, 2009.
GRANTED. The order of the court of appeal directing the district court to conduct a hearing solely on Relator's Brady claim is vacated. Relator alleges that the State did not turn over to the defense a statement in which a witness purportedly identified another person as the shooter. In light of the fact that Relator's own statement revealed that he participated in the robbery in which the victim was shot and killed, the State's statement could not satisfy the materiality standard of Kyles v. Whitley, 514 U.S. 419, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995), because it would not absolve Relator of the crime of which he was convicted.
/s/Marcus R. Clark
Justice, Louisiana Supreme Court